258 S.W.3d 122 (2008)
STATE of Missouri, Respondent,
v.
Abelee DONAHUE, Appellant.
No. WD 67376.
Missouri Court of Appeals, Western District.
July 29, 2008.
Nancy A. McKerrow, Esq., Columbia, MO, for appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for respondent.
Before Div III-ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
Abelee Donahue appeals from his convictions for first-degree assault, armed criminal action, and unlawful use of a weapon. For reasons explained in a Memorandum provided to the parties, we affirm the judgment of convictions. Rule 30.25(b).